DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamping section (claim 5) must be shown or the feature canceled from the claims.  Note that while it is assumed that the middle bend is the “clamping section,” this should be identified.  No new matter should be entered.  Also, the drawings are of poor, pixelated quality, possibly due to a bad transmission.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0032] states that “the connecting part 511 is surrounded by the clamping part 512, the connecting part 511 is lower than the clamping part 512.”  As can be seen in application figure 1, the clamping part 512 is the outsides and bottom, and is therefore clearly lower than the connecting part 511.  Note that paragraph [0033] states that “the clamping part 512 slopes forwardly,” and the sloping section is below the connecting part 511.

    PNG
    media_image1.png
    330
    700
    media_image1.png
    Greyscale

Figure 1- Current Application Figure 1
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 1 recites that it depends from cancelled claim 7. For the purposes of this action, claim 8 will be treated as though it depends from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and therefore all claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 28 recites “provided with limiting seats,” while line 29 recites “two limiting seats are provided.”  It is unclear if these are the same limiting seats.
Further regarding claim 1, line 40 recites that the connecting part is lower than the clamping part, while figure 1 clearly shows the clamping part being lower.  The orientation of these parts is therefore unclear.  For the purposes of this action, the claim will be interpreted as stating that the clamping part is lower than the connecting part.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2005/0045111 in view of Madigan US 1,070,502 and Kulp US 1,879,332.
Regarding claim 1, Lin teaches a pet cage, comprising:
a cage body 2
a feeding device 3;
a door frame (the cage around the feed port) fixed to the cage body, wherein the door frame is provided with a feed port 21 therein, the feed port is latched with the feeding device;
a door plate 22 connected to the door frame;
wherein the feed port comprises a lower edge;
the feeding device comprises a clamping plate 31 and a feeding dish 3, the clamping plate is fixed at the back end of the feeding dish, a clamping groove 211 is formed between the clamping plate and the feeding dish, both the width and the height of the feeding dish are smaller than the width and the height of the feed port, and 
the clamping groove is configured to be latched in the lower edge;
wherein the width of the clamping plate 31 is larger than the width of the feed port;
wherein the clamping plate 31 comprises a connecting part and a clamping part, the connecting part is surrounded by the clamping part, the clamping part is lower than the connecting part, the clamping groove 211 is formed between the lower end of the clamping part and the back end surface of the feeding dish, and the left and right ends of the clamping part are butted with the surface of the door frame.  In this case, the clamping part is the outer edges of the clamping plate, while the connecting part is the inside portion of the clamping plate.

    PNG
    media_image2.png
    366
    300
    media_image2.png
    Greyscale

Figure 2- Lin Figure 3
Lin does not teach that the door plate is connected via a slidable turnover device.  Madigan teaches an access port comprising:
a door frame 5 fixed to a body 8, wherein the door frame is provided with a port therein;
a door plate 12 connected to the door frame through a slidable turnover device;
wherein the slidable turnover device enables the door plate to be turned over and opened alter sliding a certain distance relative to the door frame;
a locking piece 17 is arranged at an upper part of the back of the door plate 12;
a locking groove (where the locking piece engages at the top of the frame) is arranged at an upper part of the door frame; and 
the locking piece is separably connected to the locking groove;
wherein the slidable turnover device comprises: 
installation holes arranged in the door frame, and located at a lower part of the door frame;
a spindle 15 penetrating through sliding grooves and is coupled with the installation holes; 
sliding grooves 14 arranged in the door plate, and located at a lower part of the door plate, wherein the sliding grooves extend along a vertical direction, two ends of each sliding groove are in a semicircle, and a middle part of each sliding groove is in a rectangle, and the width of each sliding groove is slightly larger than the external diameter of the spindle (it would have to be to function);
wherein the door frame comprises a first base plate 5, the feed port is located in the middle of the first base plate;
the left and right ends of the first base plate are provided with forward turnups, and the installation holes are located at a lower part of the two turnups;
the top end of each turnup is provided with an edge;
the first base plate is fixedly connected to the body with the back of the first base plate, a gap is provided between the upper end of the first base plate 5 and the body 8, and the gap forms the locking groove;
the door plate 12 comprises a second base plate, the left and right ends of the second base plate are provided with backwardly bent flanges, and the sliding grooves 14 are each located at a lower part of the two flanges; and 
a locking piece 18 is provided, which is located at an upper part of the flanges.

    PNG
    media_image3.png
    353
    351
    media_image3.png
    Greyscale

Figure 3- Madigan Figures 2 and 3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feed port of Lin with the door plate, frame and slidable turnover device as taught by Madigan in order to enable the door plate to be latched closed when the feeding device is present and absent.
If applicant does not agree with the designations of “forward” or “backward” bent flanges, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient flanges in the desired direction to provided optimal clearance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Madigan does not teach that the turnups are provide with a bevel edge, however it would have been an obvious matter of design choice to make the different portions of the edges beveled of whatever form or shape was desired or expedient in order to provide the desired retention. A change in form or shape is generally recognized as In re Dailey et al., 149 USPQ 47.
Madigan does not that there are two locking pieces, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional locking blocks/pieces in order to better retain the door, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lin does not teach that the door frame is further provided with two limiting seats, the bottom surfaces of the limiting seats abut against the upper end surface of the clamping plate, and the two limiting seats are respectively arranged at the left and right sides of the feed port.  Kulp teaches a pet cage dish retainer in which the door frame 1 comprises two limiting seats (sides of 5), the bottom surfaces of the limiting seats abut against the upper end surface of a pet dish, and the two limiting seats are respectively arranged at the left and right sides of the feed port.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the door frame of Lin with limiting seats as taught by Kulp in order to positively retain the pet dish in the desired position.  Note that as modified, the seats will abut the clamping plate.
Regarding claim 8, Lin, Madigan and Kulp teach the device as claimed as detailed above with regard to claim 1.  Lin does note teach that the left and right ends of the feed port are provided with a baffle, the baffle slopes from the two ends toward the middle of the feed port, and the back end of the baffle abuts with the external end surface of the feeding dish.  Kulp teaches a pet cage dish retainer in which the feed port comprises a baffle (inside ends of 5), the baffle slopes from the two ends toward the middle of the feed port, and the back end of the baffle abuts with the external end surface of the feeding dish B.  It would have been obvious to one of ordinary skill in the 
Regarding claim 10, Lin, Madigan and Kulp teach the device as claimed as detailed above with regard to claim 1.  Madigan also teaches that the front surface of the door plate is provided with a grip 13; and Lin teaches that the clamping plate is further provided with a lifting handle (as any portion can be grabbed).  If applicant disagrees, then the examiner is taking official notice that lifting handles are well-known in the art.  It would have been obvious to one of ordinary skill in the art to modify the feeding dish of Lin with a lifting handle in order to facilitate easier use.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2005/0045111 in view of Madigan US 1,070,502, Kulp US 1,879,332 and Nass US 5,010,846.
Regarding claim 5, Lin, Madigan and Kulp teach the device as claimed as detailed above with regard to claim 1.  Neither Lin nor Madigan teach that the door frame is provided with an installation groove, or that the spindle 15 is provided with a clamping section at the middle part latched with the installation groove.  Nass teaches a pet cage feeding arrangement in which the door frame 31 is provided with an installation groove (between lower edge of 31 and wall 43), and a spindle 35 is provided with a clamping section 39 at the middle part latched with the installation groove.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the spindle and frame of Lin and Madigan with a groove and clamping section as taught by Nass in order to better retain the spindle.

Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive.
[AltContent: textbox (Figure 4- Madigan Figure 7)]
    PNG
    media_image4.png
    317
    199
    media_image4.png
    Greyscale
In response to the applicant’s argument that Madigan does not teach a gap between the base plate and the body for the locking piece, please see the expanded explanation above.  In this case, Madigan is only relied upon for the teachings of the “inner” door 12, meaning that “outer” door 5 acts as the door frame, which affixes the door to the overall structure 8/1.  As explained above, there is a gap between the upper end of the first base plate/frame 5 and the cage body 8, which is where locking piece 18 passes and then attaches to retain the door in position.  This can be better seen in Madigan figure 7 (the dotted line locking piece 18 being in the gap). 
Where applicant argues that “the intermediate frame 5 of Madigan cannot correspond to the first base plate as it is part of the door 12, which is not fixed to the cage body,” the examiner responds that frame 5 is a separate component from door 12, as can be clearly seen in Madigan figures 3, 5 and 6.  Also, frame 5 is fixed to the body.  Note that (again) while Madigan is only relied upon for the teachings of the inner door, frame 5 being pivotable does not affect these teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642